Citation Nr: 0817093	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for polyneuropathy of the 
lower extremities.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 6, 1980 to 
November 5, 1984; November 6, 1988 to March 16, 1992; and 
from June 17, 2004 to September 2, 2004; with additional 
service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran contends that he has polyneuropathy/numbness of 
the lower extremities that is related to his service.  He has 
current complaints of constant numbness and tingling of his 
lower extremities.

The service medical records include a clinical note dated in 
August 2004 which reflects the veteran's complaints of 
bilateral foot numbness.  That month, an EMG revealed 
findings that were most comparable with a mild 
electrophysiologically, predominantly axonal, sensory motor 
polyneuropathy.  A statement of medical examination and duty 
status dated in September 2004 reflects that the veteran was 
on active duty when he complained of a loss of sensation in 
his feet from no known injury and that he had pre-existing 
chronic polyneuropathy.  In a September 2004 statement, the 
veteran stated that his polyneuropathy did not exist prior to 
service.

The Board finds that an examination of the veteran's lower 
extremities would be helpful in this case before a final 
determination of his claim can be made.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination to determine 
the nature and etiology of any disability 
of the lower extremities.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any current disability of 
the lower extremities.

b)  If the veteran has a current 
disability of the lower extremities, is 
it at least as likely as not (50 
percent probability or more) to have 
been incurred in active service?

c)  If any disability of the lower 
extremities pre-existed service, then 
is it at least as likely as not (50 
percent probability or more) that such 
disability was aggravated in service, 
beyond the natural progression of the 
disease?

Any further special studies must be 
conducted.  All opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for polyneuropathy 
of the lower extremities must be 
readjudicated.  If the claim remains 
denied, the veteran must be provided with 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

